                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


CHRISTOPHER ANTHONY WORCESTER,

        Petitioner,
v.                                                       Case No. 19-13801

ANDREA ELIZABETH GRIEB,

        Respondent.
                                               /

     OPINION AND ORDER DENYING PETITIONER’S REQUEST FOR PRELIMINARY
         INJUNCTION, GRANTING ALTERNATIVE RELIEF IN THE FORM OF A
     TEMPORARY RESTRAINING ORDER, AND SETTING SHOW CAUSE HEARING
                 FOR WHY PETITION SHOULD NOT BE GRANTED

        On December 30, 2019, Petitioner Christopher Anthony Worcester, a citizen and

resident of the United Kingdom, filed a petition and ex parte motion for preliminary

judgment for immediate custody of his minor child, Elio Ascanio Grieb. Petitioner

asserts that the child’s mother, Respondent Andrea Elizebeth Grieb, removed the child

from his country of residence, the United Kingdom, in violation of the International Child

Abduction Act (“ICAA”) of the Hauge Convention. The court held an ex parte telephone

conference on the record with Plaintiff’s counsel on January 2, 2020, to discuss the

requested injunctive relief. Although Petitioner requested a preliminary injunction, such

relief cannot be awarded without notice to the opposing party. Fed. R. Civ. P. 65(a)(1).

Thus, the court will deny Petitioner's request for a preliminary injunction and grant

alternative relief in the form of a temporary restraining order. The court will also order

Respondent to show cause at a hearing why the petition should not be granted and the

child returned to Petitioner.
       Under the ICAA, the court has the power to issue provisional remedies pursuant

to federal law “to protect the well-being of the child involved or to prevent the child’s

further removal or concealment before the final disposition of the petition.” 22 U.S.C. §

9004. Based on Petitioner’s filings and the court’s discussions with counsel, the court is

persuaded that immediate injunctive relief under Federal Rule of Civil Procedure 65(b)

is appropriate pending a hearing. The court finds that all of the factors for granting a

preliminary injunction weigh in favor of Petitioner. Leary v. Daeschner, 228 F.3d 729,

736 (6th Cir. 2000) (citation omitted) (“(1) whether the movant has a ‘strong’ likelihood

of success on the merits; (2) whether the movant would otherwise suffer irreparable

injury; (3) whether issuance of a preliminary injunction would cause substantial harm to

others; and (4) whether the public interest would be served by issuance of a preliminary

injunction.”). In particular, the first two factors weigh heavily in Petitioner’s favor. Based

on the information presented at this stage in the proceedings, the court is persuaded

that Petitioner has a high likelihood on success of the merits of his petition and that he

will suffer irreparable harm should Respondent attempt to conceal the location of the

child or remove the child from the jurisdiction of this court before the entry of final

judgment. Additionally, the court is persuaded that the injunctive relief to be entered will

not cause substantial harm to Respondent of the child because it preserves the status

quo of Respondent’s residence. Finally, the court concludes that public policy favors

immediate relief to afford force to international law.

       The court will schedule a hearing at the time described below at which

Repondent must show cause why the petition should not be granted and the child be


                                               2
returned to the Petitioner.

       The court finds good cause under Rule 65(b)(2) to extend the injunction past 14

days based on Petitioner’s need to effectuate service from another country and to allow

Respondent ample time to obtain an attorney and prepare a defense to the serious

allegations raised by Petitioner. Additionally, pursuant to Rule 65(c), the court will

require Petitioner to post a bond in the nominal sum of $1,000. However, the Temporary

Restraining Order shall be effective immediately. Accordingly,

       IT IS ORDERED that Petitioner’s motion for preliminary injunction (ECF No. 3) is

DENIED and that alternative relief in the form of a temporary restraining order is

GRANTED. The terms of the temporary restraining order will substantially mirror the

proposed terms submitted by the Petitioner and will issue through a separate order of

this court.

       IT IS FURTHER ORDERED that Respondent shall show cause why the Petition

should not be granted and the child be returned to the custody of the Petitioner on

Monday, February 3, 2020, at 3:00 pm, at the United States District Court for the

Eastern District of Michigan, Southern Division, Theodore Levin Courthouse, 231

West Lafayette Boulevard, Courtroom 218, Detroit, Michigan 48226.



                                   s/Robert H. Cleland
                                   ROBERT H. CLELAND
                                   UNITED STATES DISTRICT JUDGE

Dated: January 2, 2020




                                              3
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, January 2, 2020, by electronic and/or ordinary mail.

                                                              s/Lisa Wagner
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\19-13801.WORCESTER.tro.international.child.abduction.HEK.docx




                                                                                4
